Citation Nr: 1131941	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for generalized anxiety disorder.  

3.  Entitlement to service connection for insomnia.  

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a left abdominal disability.

8.  Entitlement to service connection for inguinal hernias, bilaterally.

9.  Entitlement to service connection for stress fractures of the bilateral feet.

10.  Entitlement to service connection for bilateral shin splints.

11.  Entitlement to an effective date, prior to May 13, 2005, for the grant of service connection for gastroesophageal reflux disease (GERD) with a hiatal hernia.  

12.  Entitlement to an effective date, prior to May 13, 2005, for the grant of service connection for onychomycosis of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This case has previously come before the Board.  In July 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  As noted in the July 2009 remand, the Veteran failed to report for a scheduled May 2008 Board hearing without good cause shown, and thus, his hearing request is deemed withdrawn.  

The Board notes service connection for GERD and onychomycosis of the bilateral feet (claimed as jungle rot) was granted in a December 2010 rating decision.  This represents a full grant of the benefits sought in regard to these issues.  

The Board denied service connection for right hand congenital fusion, capitates to trapezoid, in June 2009.  In March 2011, the Veteran raised the issue of a right hand disorder.  The issue in regard to service connection for a right hand disorder being referred has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a disorder of the left hand , left wrist, left shoulder, and a disorder of the abdomen, residuals of inguinal hernia repair, stress fractures of the bilateral feet, and bilateral shin splints, as well as entitlement to an effective date, prior to May 13, 2005, for the grant of service connection for GERD with a hiatal hernia, and for the grant of service connection for onychomycosis of the bilateral feet being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 31, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal in regard to the issue of entitlement to service connection for a left knee disorder is requested.  

2.  The Veteran's generalized anxiety disorder is related to service.  

3.  The Veteran's insomnia is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran in regard to entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Generalized anxiety disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Insomnia was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  On March 31, 2011, the Board received notification from the Veteran that a withdrawal of the appeal in regard to the issue of entitlement to service connection for a left knee disorder is requested.  

In the present case, the Veteran has withdrawn the appeal in regard to the issue of entitlement to service connection for a left knee disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to the issue of entitlement to service connection for a left knee disorder and it is dismissed.

II.  Service Connection

Veterans Claims Assistance Act of 2000 (VCAA),

Initially, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes substantial compliance with the Board's July 2009 remand.  The Veteran was afforded adequate VA examinations and the claims were readjudicated.  The evidence is adequate for a determination.

The Veteran asserts entitlement to service connection for generalized anxiety disorder and insomnia.  Having considered the evidence, a finding in favor of service connection is supportable.  

The Board notes there is both positive and negative evidence in this case.  The Board must weigh the credibility and probative value of the evidence, positive and negative.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board notes the Veteran's DD Form 214 reflects his military occupational specialty (MOS) was consistent with fire fighter.  In the May 2005 claim, he reported an onset of anxiety and insomnia during service with being frequently awoken in the middle of the night by fire alarms going off.  

The February 2010 VA examination report notes a history of chronic insomnia since 1992 attributed to the Veteran's chaotic work schedule as a firefighter during service.  In addition, and while the accompanying medical history to an August 1996 examination report notes no in-depth counseling or psychiatric treatment, a December 2010 addendum to the February 2010 VA examination report notes that the Veteran's history of having felt anxious since service was corroborated by the record, to include an April 2007 private record reflecting complaints of sleep difficulty during active service in 1994 while stationed overseas.  

The Veteran is competent to report his symptoms during service, In addition, a December 2000 private record notes insomnia, a June 2001 private record reflects an assessment of anxiety, and a July 2003 record notes continued anxiety.  Further, in December 2010, the VA physician specifically stated that it is at least as likely as not that the Veteran's generalized anxiety disorder and insomnia are related to active service.  

The Board notes that while the February 2010 VA examination report notes probable sleep apnea, the Veteran failed to report for polysomnogram in February 2010 without good cause shown.  See 38 C.F.R. § 3.655.  The competent and probative evidence does not establish a diagnosis of sleep apnea.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Regardless, there is competent evidence tending to establish sleep difficulty manifested by insomnia is related to service.  

In this case, there is competent evidence tending to establish generalized anxiety disorder and insomnia related are related to service.  Having resolved all doubt in the Veteran's favor, a finding in favor of service connection for generalized anxiety disorder and insomnia is supportable.  

The evidence is in favor of the claims.  Consequently, the benefits sought on appeal in regard to a generalized anxiety disorder and insomnia are granted.  


ORDER

The appeal in regard to the issue of service connection for a left knee disorder is dismissed.  

Service connection for generalized anxiety disorder is granted.  

Service connection for insomnia is granted.  


REMAND

Initially, the Board notes that while the instant appeal stems from a VA Form 21-526 filed in May 2005, the Veteran, in April 2006, submitted a copy of a claim relevant to the issues on appeal, filed in December 1999, along with a December 1999 letter in which the AOJ acknowledged receipt of the claim, and informed him he had 30 days in which to submit additional evidence, after which a determination in regard to the claims would be made.  No decision in that regard is associated with the claims file.  

The Board further notes that a May 2005 "Folder Management" record notes the claims file was rebuilt, and, in addition to the current status of the claims file, notes the following folder data location entry:

CH30 059 Lees Summit	05-17-2000 	351 Muskogee

Service treatment records were associated with the claims file in June 2005, and among the records is the Veteran's February 2000 request to the National Personnel Records Center (NPRC) for service treatment records, dated from 1992 to 1996, as well as for National Guard records, dated from August 1996 to August 1999, and the request directs that the records/documents be sent to him at the address provided.  The request bears a hand-written notation, "Sent 8-29-00 NS."  In addition, a stamp in regard to VA Beneficiary Identification and Records Locator Subsystem (BIRLS) notes:

BIRLS has been updated
BIRLS info available
thru HNQ Command

In addition, attached to the February 2010 records request form is a March 2000 "MPR FINDING AID REPORT" from the National Archives and Records Administration, stamped received at the "RMC" on March 8, 2000, with information identifying the Veteran, and containing blank fields in regard to, "RECORDS CHARGED TO:", "SEARCHER:" and "DATE".  

Also attached to the request form are DD Forms 214 showing active duty from June 29, 1992 to June 28, 1996, and while no foreign service and no sea service is reflected in the Record of Service section, awards and decorations include a Southwest Asia Service Medal, and it is noted that he served in support of Desert Shield/Storm from June 29, 1992 to June 28, 1996.  In addition, a DD Form 215 reflects an award of an Armed Forces Expeditionary Medal.  Further, in the May 2005 VA Form 21-256, the Veteran and reported having been stationed in the Persian Gulf and it is noted that a copy of relevant medical or other information about the Veteran was sent to "C &P" on September 28, 2005.  The Board notes that correspondence received in February 2010 reflects service in the Persian Gulf, and Guard service from September 1996 to 1999.  The National Guard records, other than the August 1996 service entrance examination report, are not associated the claims file.  The Board notes there are special provisions pertaining Persian Gulf War veterans.  See 38 C.F.R. § 3.317 (2010).

In addition, in correspondence received in December 2006, the Veteran stated that he served in Guantanamo Bay, Cuba, and accompanying documents reflect various deployments and missions during the same period his DD Forms 214 show active duty.  The Veteran added that many of his service records are missing as a result of the records notes being forwarded from his temporary duty (TDY) assignments.  The Board notes that an October 1994 service treatment record reflects he was being deployed to Columbia, a January 1995 record notes he was deployed in support of Operation Steady State in a "Hostile Fire Zone," and a February 1995 service treatment record notes TDY to Cuba.  The Veteran's 201 service personnel file should be associated with the claims file.  

In light of the above, the RO should make another attempt to obtain service treatment records through alternative means, and associate the Veteran's 201 personnel file with the claims file.  This includes attempts to obtain any information from all available sources and records repositories.  The RO should once again contact the National Personnel Records Center, the Records Management Center, "HNQ Command", or any other appropriate location.

In addition, in correspondence, received in March 2011, the Veteran asserted that his left wrist and/or left hand disorder is a part of the same process as his service-connected right wrist residuals of status post ganglion cyst removal.  An opinion in regard to secondary service connection has not been obtained.  

Further, in the May 2005, the Veteran stated that he was bedridden following basic training.  In addition, private records, dated in July 2006 and August 2006, note left forearm pain along with numbness and tingling in the digits with a 25-year history of swelling of the left hand and fingers after vibratory usage such as with use of a weed whacker or lawn mower, with impressions noted to include arthralgias and rule out rheumatoid arthritis.  In addition, while laboratory test results were negative for a rheumatoid factor, ANA was positive, Tinel's sign was present, and a slightly restricted anterior flexion of the wrists was reported.  In addition, as noted in the February 2010 VA examination report, the Veteran stated that he fell off a truck during service and injured his left shoulder, and stated that he also injured his left shoulder when he fell off of a water tanker while stationed in South America.  The February 2010 VA opinion does not adequately address the positive findings of record, to include those in July 2006 and/or August 2006.  

In addition, in a December 2006 statement in support of the claims, the Veteran conveyed that while stationed at a secret and remote location deemed to be a hostile fire zone, on a mission to get water he was on top of the water tanker closing the hatch and slipped and fell and straddled the tanker pulling his groin and was black and blue from the right groin area all the way down the inside of his leg to the knee, and ultimately had inguinal hernia repair after separation.  He added that the injury also resulted in a tear in the left abdominal wall.  The February 2010 VA opinion notes only one pertinent entry in the service records of right inguinal region ruptured epidermal cyst - lipoma/neurofibroma.  

The Board further notes that service treatment records, dated in July 1992, note major blisters on the right foot, that combat boots were too small, and early infection with debridement of the soul.  In addition, service connection for onychomycosis, bilaterally, has been established, and while a May 1995 record reflects the impression that there was high likelihood of fungal etiology in regard to identified left foot vesicles, the atypical appearance was noted to possibly be the result of abrasions secondary to running.  The Board further notes that a July 2006 private record notes shin splints and an August 2006 record notes plantar fasciitis, and metatarsalgia secondary to increased weight bearing on the ball of the foot.  In addition, an August 2009 private record reflects diagnosis of likely bilateral medial tibial stress syndrome, and previous diagnoses were noted to include anterior tibial tendinitis, and hallux rigidus.  

In addition, the Board notes that while the February 2010 VA examiner concluded that bilateral shin splints and stress fractures of the feet were not incurred or aggravated during service, noting the conditions were clearly absent during service, the last page of the February 2010 VA examination report notes, in pertinent part, as follows:

The condition (stress fractures and bilateral shin splints) was present during service.  The condition was caused/aggravated as a result of military service.  

The opinion is inadequate for a determination in regard to the issues of entitlement to service connection for bilateral shin splints and bilateral stress fractures of the feet.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds that the examination report and opinion to be inadequate for a determination in regard to the matters on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 6 below, in regard to whether a left wrist disorder, a left hand disorder, a left shoulder disorder, an abdominal disorder, inguinal hernia repair, bilateral foot disorder or shin splints is etiologically related to in-service disease or injury, to include on any applicable presumptive basis, and/or related to service-connected disability, as applicable.  

Additionally, following implementation of the Board's June 2009 grant of service connection for GERD with a hiatal hernia and onychomycosis in a December 2010 rating decision, in March 2011, the Veteran filed a notice of disagreement with the May 13, 2005 effective date assigned for the service-connected disabilities.  The Court has directed that where an appellant has submitted a timely notice of disagreement with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain service treatment records through alternative means, to include all available sources and records repositories.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  

2.  Associate the Veteran's 201 Personnel File with the claims file.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  

3.  Compile a complete list of all verified periods of service, identifying the duty status and branch of service for each period listed, to include all periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Verification of all periods of service listed should be documented in the claims file and the list should be associated with the claims file.

4.  Attempt to obtain National Guard records that have not been associated with the claims file.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

5.  Associate with the claims file medical or other information noted to have been sent to "C &P" on September 28, 2005.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  

6.  After completion of the above to the extent possible, schedule the Veteran for a VA examination(s) to determine the nature and existence of the claimed disorders on appeal.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner(s) express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified disorder had an onset during service or within the initial post-service year, or otherwise attributable to service or service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

7.  Issue a statement of the case in regard to the issues of entitlement to an effective date, prior to May 13, 2005, for the grant of service connection for GERD and for onychomycosis of the bilateral feet.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the statement of the case.  

8.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


